DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are subject under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kim (US 2019/0253926 A1).

Regarding claim 1, Kim (US 2019/0253926 A1) teaches determining, by a processor of an apparatus, whether packet data convergence protocol (PDCP) duplication is activated (see para 0210 “The UE 1j-01 determines whether a packet duplication operation has been activated or deactivated (1j-10)”) ;
adding, by the processor, a sequence number to a first PDCP control protocol data unit (PDU) in an event that the PDCP duplication is activated (see para 0332 “The sequence number of the SN field may be increased by 1 whenever PDCP layer control data is transmitted.”) [ increasing a sequence number by 1 is interpreted adding to the sequence number; PDCP layer control data is interpreted as PDCP control PDU ]; and
transmitting, by the processor, the first PDCP control PDU. (see para 0332 “The sequence number of the SN field may be increased by 1 whenever PDCP layer control data is transmitted.”) [PDCP layer control data is interpreted as PDCP control PDU].

Regarding claim 4, Kim (US 2019/0253926 A1) teaches an apparatus see para 0210 “The UE 1j-01), comprising:
 a transceiver capable of wirelessly communicating with a network node of a wireless network (See para 0430 “he UE includes an RF processor 2n-10, a baseband processor 2n-20, a storage unit 2n-30 and a controller 2n-40.”; para  0433 “the baseband processor 2n-20 and the RF processor 2n-10 may be called a transmitter, a receiver, a transceiver or a communication unit”)  and
a processor communicatively coupled to the transceiver(See para 0430 “he UE includes an RF processor 2n-10, a baseband processor 2n-20, a storage unit 2n-30 and a controller 2n-40.);  see fig. 2N controller 2n-40 is interpreted to be processor connected to RF processor (interpreted to be transceiver in para 0430)), the processor capable of: 
determining whether packet data convergence protocol (PDCP) duplication is activated (see para 0210 “The UE 1j-01 determines whether a packet duplication operation has been activated or deactivated (1j-10)”) ;
adding a sequence number to a first PDCP control protocol data unit (PDU) in an event that the PDCP duplication is activated (see para 0332 “The sequence number of the SN field may be increased by 1 whenever PDCP layer control data is transmitted.”) [ increasing a sequence number by 1 is interpreted adding to the sequence number; PDCP layer control data is interpreted as PDCP control PDU ]; and
transmitting, via the transceiver, the first PDCP control PDU. (see para 0332 “The sequence number of the SN field may be increased by 1 whenever PDCP layer control data is transmitted.”) [PDCP layer control data is interpreted as PDCP control PDU ];

Regarding claims 2, 5, Kim teaches the first PDCP control PDU comprises a PDCP status report or an interspersed robust header compression (ROHC) feedback. (see para 0323 “That is, PDCP layer control data (PDCP layer status report or feedback for a header compression protocol”) 

Regarding claim 3, 6, Kim teaches receiving, by the processor, a second PDCP control PDU (see para 0335 “when a receiving stage PDCP entity receives duplicated PDCP layer control data”);
determining, by the processor, whether the second PDCP control PDU is a duplicate PDU according to a sequence number of the second PDCP control PDU (see para 0335 “Accordingly, when a receiving stage PDCP entity receives duplicated PDCP layer control data using the SN field proposed in the disclosure, the receiving stage PDCP entity can immediately discard the PDCP layer control data without duplicating”); and
discarding, by the processor, the second PDCP control PDU in an event that the second PDCP control PDU is the duplicate PDU ( see para 0335 “Accordingly, when a receiving stage PDCP entity receives duplicated PDCP layer control data using the SN field proposed in the disclosure, the receiving stage PDCP entity can immediately discard the PDCP layer control data without duplicating”; see para 0143 “the PDCP sequence number may be used as the discard indication, for example”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416